                             Case 1:20-cr-00361-KMW Document 23 Filed 06/23/21 Page 1 of 1



                                                            ONE MANHATTAN WEST
                                                                   30TH FLOOR
                                                            NEW YORK , NY I 000 I                 USDSSDNY
                                                                                                  DOCUMENT
                                                                   (2 I 2 ) 73 5 -3000
           D IRECT D IAL                                                                          ELECTRONICALLY FILED
        212 735 2995
           DIRECTfAX
        91 7 777 2995
                                                                                                   DOC#: -----::---r-
           EMAIL ADDRESS
        J OC ELYN .STRAU B ER@ PROB ONOLAW .COM
                                                                                                   DATE FILED: C     /;;;e.
                                                                                                                   j ';;)._I


                                                                               June 23 , 2021

                           VIAECF
                           The Honorable Kimba M. Wood
                           United States District Judge
                           United States District Court                                                MEMOENDORSED
                           for the Southern District of New York
                           Daniel Patrick Moynihan Courthouse
                           500 Pearl Street
                           New York, NY 10007-1312



                                     RE: United States v. Damien Matos, 20 Crim. 361 (KMW)

                           Dear Judge Wood:

                                   I write on behalf of my client, Damien Matos, to respectfull y request that the
                           status conference in the above-referenced matter, currently scheduled for July 7,
                           2021 at 10:00 a.m., be adjourned for 30 days to allow for di scussions with the
                           Government concerning a potential resolution. The Government consents to this
                           request. This is our second adjournment request; we previously requested, and your
                           Honor granted, an adjournment of the June 2, 2021 status conference for 30 days.
                           Mr. Matos consents to an exclusion oftime under the Speedy Trial Act, 18 U.S.C . §
                           316l(h)(7)(A), through the next conference date.

       Jh-.(.       ~.fc...u "~ ; ~               ~ uv✓ <VlJ...
  70     ~~t lo-, o-~o-1,                            Ctt JJ : O{)a.lV\ .       Respectfullysubmitted,

7 \~     -, s     ..I )l..,C ( L.UJ,.u://   ?ur s CA.aef       P
\ '8" J SC 3 ) ~ I { h)( 7J CA), -th nJ'V1 I\;                                 Isl Jocelyn Strauber
                                             IA u9 vL-O r I d. t   a- bd- 1
                           cc:       Kevin Bowmar Mead, Assistant U.S. Attorney (via electronic mail)                   /     /
                                                                                         S0 ORDERED: N.Y., N.'Y.     u -13~!

                                                                                                KIMBA M. WOOD
                                                                                                      U.S.D.J.
